Citation Nr: 0637255	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  03-21 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than May 26, 1998, 
for the grant of entitlement to a total rating based on 
individual unemployability.


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from July 1973 to July 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In a May 2004 Board decision, the veteran was awarded an 
effective date of May 26, 1998, for a total rating based on 
individual unemployability due to a service connected 
disability. The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court). 

In a January 2005 Order, the Court granted the parties' 
January 2005 Joint Motion for Partial Remand and vacated that 
part of the May 2004 Board decision that denied an effective 
date earlier than May 26, 1998. The issue has been rephrased 
in compliance with the Court's Order.  

In September 2005, the veteran submitted additional evidence 
and waived its review by the RO. See 38 C.F.R. § 20.1304 
(2006).


FINDINGS OF FACT

1.  The September 10, 1990, receipt of a  claim for an 
increase for the service connected back disorder was also a 
claim for entitlement to a total rating based on individual 
unemployability due to service connected disabilities; it was 
factually ascertainable that the veteran was unable to secure 
or maintain substantially gainful employment due to service-
connected disability(ies).

2.  The veteran's claim for a total rating based on 
individual unemployability has been pending since September 
10, 1990. 

3.  As of September 10, 1990, but no earlier, it was 
factually ascertainable that the veteran was unable to secure 
or maintain substantially gainful employment due to service- 
connected disabilities.  



CONCLUSION OF LAW

The criteria for the assignment of an effective date of 
September 10, 1990, but no earlier, for entitlement to a 
total rating based on individual unemployability, have been 
met. 38 U.S.C.A. §§  5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.155 (a), 3.157, 3.400, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a May 1976 rating decision, the veteran was awarded 
service-connection for low back syndrome evaluated as 0 
percent disabling, effective from July 1975. 

On September 10, 1990, the veteran's claim for an increased 
evaluation for the service-connected low back syndrome was 
received.  Medical evidence (transcribed) submitted with the 
claim shows treatment for back problems to 1985.  

At a December 1990 VA psychiatric examination, it was 
reported that the veteran had been unable to continue working 
since November 1989.  It was reported that the veteran had 
referenced his back condition as the principal impairment to 
continued working. The psychiatric diagnosis was severe 
depression, not otherwise specified. There was no specific 
clinical assessment regarding the veteran's ability to work.  
In January 1991, VA clinical findings revealed a bulging 
annulus fibrous at L5-S1 and lumbar paravertebral 
fibromyositis. In a January 1991 neurological evaluation the 
veteran reported that he was unable to work due to severe 
pain. It was indicated by the examiner that the veteran was 
also severely depressed.   

In a March 1991 rating decision, the veteran was awarded a 20 
percent disability evaluation for his service connected back 
disorder, recharacterized as lumbar paravertebral 
fibromyositis; his only service connected disability.  

In April 1991, the veteran disagreed with the 20 percent 
disability evaluation, specifying that his (back) disability 
evaluation was too low, and that the effective date for the 
(back) rating was incorrect.  

At a private orthopedic medical examination in October 1991, 
it was reported that the veteran had cervical and lumbar 
spine pathology, and psychiatric problems. The physician 
commented that the veteran had developed emotional disease 
that was related to the original (back) trauma; that the 
veteran was unable to engage in any type of gainful work; and 
that his personality had changed a lot, looking "sad and 
depress." 

At an October 1991 personal hearing at the RO, the veteran 
testified that he had worked despite back pain. T. at 4.  He 
also testified that he had been unable to work since his back 
condition had worsened. T. at 8. The veteran stated that 
based on his increased evaluation, he felt totally disabled 
to work. T.at 10.

In a November 1993 Board decision addressing claims of an 
increased evaluation for a low back disorder and an earlier 
effective date for the service connected back disorder, it 
was noted that at the October 1991 personal hearing at the 
RO, the veteran had referred to a claim for a total rating 
based on individual unemployability. The issue was referred 
to the RO. Follow-up action on the total rating based on 
individual unemployability by the RO was not accomplished. 

In a July 1996 rating decision, the veteran was awarded a 40 
percent disability evaluation for lumbar paravertebral 
myositis, his only service connected disability at that time.

In a VA Form 21-4138, received on May 26, 1998, the veteran 
claimed an increased evaluation for his low back disability, 
secondary service connection, and a 100 percent disability 
evaluation based on individual unemployability.  

In an October 1998 deferred rating decision, it was indicated 
that a claim for unemployability had first been raised at the 
October 1991 hearing, and then referred to the RO in the 
November 1993 Board decision.  

Social Security Administration records received in November 
1998 show that the veteran was granted benefits based on a 
primary diagnosis of major depression with psychotic traits, 
dating from October 1990.

In an October 1999 private orthopedic evaluation report, a 
physician indicated that he concurred with the Social 
Security Administration finding that the veteran was totally 
and permanently disabled due to his physical and emotional 
condition.  

In a July 2002 Board decision, the veteran's claim for a 
total rating based on individual unemployability was granted. 
In addition, service connection was granted for a psychiatric 
disorder secondary to the service connected back disability. 

In a July 2002 rating, the RO awarded a total rating based on 
individual unemployability effective to August 31, 1998.  as 
noted, in a May 2004 Board decision, the veteran was awarded 
an effective date of May 26, 1998, for a total rating based 
on individual unemployability due to a service connected 
disability. The Veterans Claims granted a partial remand and 
vacated that part of the May 2004 Board decision that denied 
an effective date earlier than May 26, 1998. 

Analysis

The veteran has been awarded a total rating based on 
individual unemployability due to service connected 
disabilities (TDIU), effective from May 26, 1998.  The issue 
addressed herein is whether an effective date for TDIU prior 
to May 26, 1998 is available. The veteran has asserted that 
he is entitled to a total rating based on individual 
unemployability effective from November 1989, when he was 
initially unable to work due his service-connected back 
disability.  

The assignment of award effective dates are generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400. Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for an increase of compensation "shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor." 38 
U.S.C.A. § 5110(a). 

Under 38 C.F.R. § 3.400(o)(1), the implementing regulation, 
the effective date of an award of increased compensation 
"will be the date of receipt of the claim or the date 
entitlement arose, whichever is later." 38 C.F.R. § 
3.400(o)(1). Further, the effective date of an award of 
increased compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date; otherwise, the date of receipt of the claim. 38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  In Harper v. 
Brown, 10 Vet. App. 125, 126-27 (1997), the Court held that 
"38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase precedes the claim 
(provided that the claim is received within one year after 
the increase)." The Court further stated that the phrase 
"otherwise, date of receipt of claim" provides the applicable 
effective date when a factually ascertainable increase 
occurred more than one year prior to receipt of the claim for 
increased compensation. See also VAOPGCPREC 12-98.

Under 38 U.S.C.A. § 5101(a), a specific claim in the form 
prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual under the laws 
administered by VA. VA regulation 38 C.F.R. § 3.155 provides 
that any communication or action indicating an intent to 
apply for one or more VA benefits may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought. See Kessel v. West, 13 Vet. App. 9 (1999).  
VA is required to identify and act on informal claims for 
benefits. 38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a). See Servello v. Derwinski, 3 Vet. App. 196, 198-200 
(1992).  

Specifically regarding claims for a total rating based on 
individual unemployability, it has been held that where a 
veteran: (1) submits evidence of a medical disability; (2) 
makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 
C.F.R. § 3.155(a) (2006) that an informal claim "identify the 
benefit sought" has been satisfied and VA must consider 
whether the veteran is entitled to a total rating for 
compensation purposes based on individual unemployability 
(TDIU). Roberson, supra.    

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled. 38 C.F.R. § 4.16(b). Factors such 
as employment history, as well as educational and vocational 
attainments, are for consideration. Id. For VA purposes, the 
term, unemployability, is synonymous with an inability to 
secure and follow a substantially gainful occupation. 
VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). The word 
"substantially" suggests an intent to impart flexibility into 
a determination of the veteran's overall employability, as 
opposed to requiring the appellant to prove that he or she is 
100 percent unemployable. Id.

On September 10, 1990 the veteran submitted a claim for an 
increased evaluation for his back disorder. In conjunction 
with his claim for an increase, medical evidence was received 
concerning his service connected low back disorder. Medical 
evidence was also received regarding a psychiatric disorder. 
Although at the time, service connection for a psychiatric 
disorder was not in effect, it was service connected at a 
later date. Evidence of unemployability, albeit by medical 
history related by the veteran and/or his spouse, regarding 
the veteran's inability to work due to disablement associated 
with his service connected back disorder was reported in VA 
clinical records dated in December 1990 and January 1991.  
Despite a specific TDIU claim, there is evidence of a medical 
disability, an inherent claim for the highest rating 
possible, and evidence of unemployability.  It is clear that 
in conjunction with the veteran's September 10, 1990 claim 
for an increase, he met the threshold requirements for a 
claim for a total rating based on individual unemployability, 
according to Roberson, and 38 C.F.R. § 3.155. 

The evidence shows that more than once, at a personal hearing 
held at the RO in October 1991, the veteran testified 
regarding his inability to work. Also, in November 1993, the 
Board, in association with an appeal for an increase and an 
earlier effective date, referred the matter of a TDIU claim 
to the RO.  Interim medical evidence reveals findings 
indicating that the veteran was unable to work due to both 
his back and later service connected psychiatric disorders. 
38 C.F.R. § 4.16.  It is apparent that subsequent to receipt 
of the September 1990 constructive claim for TDIU, there is 
no indication of formal action by VA on the matter. This is 
acknowledged by the RO in an October 1998 informal rating 
decision. A formal TDIU claim was not forwarded to the 
veteran by the RO until after receipt of his claim in May 
1998.

After reviewing the entire record, the Board must conclude 
that an informal claim for TDIU was pending since September 
10, 1990, the date of receipt of the veteran's claim for 
increase, but no earlier. The Board is aware that 38 C.F.R. § 
3.400(o)(2) provides that the effective date of an award of 
increased compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date. Here, although medical records dating to 1985 were 
submitted in conjunction with his September 10, 1990 claim, 
those records do not reference or address his employability 
or inability to work. As a result, it is not factually 
ascertainable that the veteran was totally disabled due 
service connected disabilities prior to September 10, 1990.  

The Board is aware that prior to May 26, 1998, the veteran's 
sole service-connected disability was his back disorder rated 
at no more than 40 percent, which did not meet the meet the 
minimum criteria of section 4.16(a), for purposes of a total 
rating based on individual unemployability. However, the 
Board granted this benefit along with secondary service 
connection for a psychiatric disorder in its July 15, 2002 
decision, and as indicated previously, the issue to be 
determined herein is whether an effective date for TDIU prior 
to May 26, 1998, is available.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied. Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

In sum, under the facts of this case, the weight of the 
evidence is in favor of the claim.  An effective date for 
TDIU from September 10, 1990, but no earlier, is warranted.  

In light of the favorable decision as it relates to the issue 
of TDIU, no discussion of notification compliance is 
necessary as there has been no detriment to the veteran as a 
result of any failure to meet notice and assistance 
requirements.


ORDER


An effective date of September 10, 1990, for the award of a 
total rating based on individual unemployability is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.





______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


